Appeal by defendant from a judgment of the Supreme Court, Queens County (Tsoucalas, J.), rendered January 6, 1981, convicting him of attempted rape in the first degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. Upon this record it has not been established that a promise was made by the court, at the time defendant’s guilty plea was accepted, with respect to the length of the sentence to be imposed. Although the court noted that the prosecutor had recommended a lesser sentence, the record is manifestly clear that the court explained to the defendant at the plea taking that no promise concerning sentence was being made and specifically stated that the recommendation would be followed only “[i]f your probation report shows that you *** deserve a break”. Concerning the sentence imposed, this court will not interfere with the discretion of the sentencing court in the absence of extraordinary circumstances (People v Notey, 72 AD2d 279). We find no such circumstances in the present case, and, therefore, the sentence should not be disturbed. Defendant’s remaining arguments have been considered and found to be without merit. Damiani, J. P., Titone, Lazer and Gibbons, JJ., concur.